DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallisey et al. (US 2018/0333146) (“Hallisey” hereinafter) in view of Fisher et al. (US 2003/0125639) (“Fisher” hereinafter) further in view of Gray (US 5,040,542).
In regards to claim 1, Hallisey discloses a rotary oblique-cutting biopsy needle, comprising an internal needle 130 and an external needle 110, wherein the internal needle 130 is a solid cylindrical needle, the external needle 110 is a cylindrical needle which is hollow, and the internal needle 130 and the external needle 110 are in coaxial clearance fit (see at least abstract, figs. 1-8C and par 0029-0033).  
Hallisey discloses a rotary oblique-cutting biopsy needle, as described above, that fails to explicitly teach a needle wherein the external needle is hollow but not run-through, a space between an external needle inner end face and an arc inclination needle tip is solid, and an internal needle front end face is in contact with the external needle inner end face to guarantee that an oblique cutting edge and a cutting slot are longitudinally located at the same position.
However, Fisher discloses a needle wherein the external needle 42 is hollow but not run-through, a space between an external needle inner end face and an arc inclination needle tip 44 is solid, and an internal needle front end face is in contact with the external needle inner end face to guarantee that an oblique cutting edge 52 and a cutting slot 46 are longitudinally located at the same position (see at least figs. 3-5 and par 0049-0054).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Hallisey wherein the external needle is hollow but not run-through, a space between an external needle inner end face and an arc inclination needle tip is solid, and an internal needle front end face is in contact with the external needle inner end face to guarantee that an oblique cutting edge and a cutting slot are longitudinally located at the same position as taught by Fisher in order facilitate insertion of the outer needle into tissue while also facilitating enhancing the efficiency of the shearing action of the sharp peripheral edges of the oblique cutting edge.
Hallisey as modified by Fisher discloses a needle, as described above, that fails to explicitly teach a needle comprising an internal needle position marking point and an external needle indicator window are longitudinally located at the same position.
However, Gray discloses a needle comprising an internal needle position marking point 33 and an external needle indicator window 23 are longitudinally located at the same position (see at least figs. 1-2 & 4 and col. 4, lines 3-23). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Hallisey as modified by Fisher with an internal needle position marking point and an external needle indicator window are longitudinally located at the same position as taught by Gray in order to selectively align and lock the outer and inner needles together.
In regards to claim 4, Hallisey discloses a needle wherein the oblique cutting edge comprises a left knife edge, a right knife edge and a forward inclined plane (see at least figs. 4 & 7B and par 0038-0040). Hallisey as modified by Fisher and Gray discloses the rotary oblique-cutting biopsy needle according to claim 1, that fails to explicitly teach a needle wherein the left knife edge is inclined forwards by 30º and the right knife edge is inclined backwards by 30º and the forward inclined plane is inclined forwards by 45º.
  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hallisey to have the claimed knife edge wherein the left knife edge is inclined forwards by 30º and the right knife edge is inclined backwards by 30º and the forward inclined plane is inclined forwards by 45º since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hallisey would not operate differently with the claimed cutting knife edge angles and since the angles are intended to cut tissue in a manner analogous to the operation of scissor blades (see at least par 0041 of Hallisey) with the claimed angles, the device would function appropriately having the claimed angles. Further, applicant places no criticality on the range claimed, indicating simply that the the left knife edge is inclined forwards by 30º and the right knife edge is inclined backwards by 30º and the forward inclined plane is inclined forwards by 45º (see specification at par 0040).
In regards to claim 5, Hallisey discloses the rotary oblique-cutting biopsy needle according to claim 1. wherein the cutting slot 113 comprises a left cutting edge 119 and a right cutting edge 122 and the left cutting edge 119 and the right cutting edge 122 are both parallel to an axis (see at least fig. 2A and par 0032).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallisey (‘146) in view of Fisher (‘639), Gray (‘542) further in view of Park (US 2011/0224577).
Hallisey discloses a needle further comprising a holding tank 133 (see par 0038) and the internal needle front end face 139, the holding tank and the oblique cutting edge are located at the same position and have equal length and the oblique edge (see figs. 4 & 7B). Hallisey as modified by Fisher and Gray discloses the rotary oblique-cutting biopsy needle according to claim 1, that fails to explicitly teach a needle wherein the internal needle comprises a transmission gear, a rotary support convex circle.  
However, Park discloses a needle wherein the internal needle 20 comprises a transmission gear 25, a rotary support convex circle 26 (see at least fig. 4 and par 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Hallisey as modified by Fisher and Gray wherein the internal needle comprises a transmission gear, a rotary support convex circle as taught by Park in order to rotate and track the angular rotation of the internal needle. 
Hallisey as modified by Fisher, Gray and Park discloses the rotary oblique-cutting biopsy needle according to claim 1, that fails to explicitly teach a needle wherein the oblique cutting edge is 20 mm in length, and 1 mm in diameter.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hallisey to have the claimed oblique cutting edge wherein the oblique cutting edge is 20 mm in length, and 1 mm in diameter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hallisey would not operate differently with the claimed length and diameter and since the length and diameter is intended to collect sufficient biopsy sample size with the claimed length and diameter, the device would function appropriately having the claimed oblique cutting edge length and diameter. Further, applicant places no criticality on the range claimed, indicating simply that the oblique cutting edge is 20 mm in length, and 1 mm in diameter (see specification at par 0009).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallisey (‘146) in view of Fisher (‘639), Gray (‘542) further in view of Parihar et al. (US 2010/0152610) (“Parihar” hereinafter). 
	Hallisey as modified by Fisher and Gray discloses the rotary oblique-cutting biopsy needle according to claim 1, that fails to explicitly teach a needle wherein the external needle comprises a hexagonal fixing head.  
	However, Parihar teaches that it is known to provide a needle wherein the external needle comprises a hexagonal fixing head 257 (see at least fig. 8, par 0060-0061).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Hallisey as modified by Fisher and Gray wherein the external needle comprises a hexagonal fixing head as taught by Park in order to rotate the external needle.
Hallisey as modified by Fisher, Gray and Park discloses the rotary oblique-cutting biopsy needle according to claim 1, that fails to explicitly teach a needle wherein the cutting slot is 20 mm in length, and 1.28 mm in diameter.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hallisey to have the claimed oblique cutting edge wherein the cutting slot is 20 mm in length, and 1.28 mm in diameter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hallisey would not operate differently with the claimed length and diameter and since the length and diameter is intended to collect sufficient biopsy sample size with the claimed length and diameter, the device would function appropriately having the claimed oblique cutting edge length and diameter. Further, applicant places no criticality on the range claimed, indicating simply that the oblique cutting edge is 20 mm in length, and 1.28 mm in diameter (see specification at par 0039).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0313316 to Ranpura et al. discloses a biopsy device having rotational cutting.
US 2010/0234760 to Almazan discloses a self-contained handheld biopsy needle.
US 2007/0016101 to Feldman et al. discloses a core biopsy device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791